                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

MARK ANTHONY BROWN,                          No. 2:19-cv-1839 KJN P

               Plaintiff,

         v.

C. RAWLINS, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Mark Anthony Brown, CDCR # AP-0910, a necessary and material witness in a settlement
conference in this case on February 20, 2020, is confined in Kern Valley State Prison (KVSP), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Allison Claire, by video conference from his place of confinement, to
the U. S. District Court, Courtroom #26, 501 I Street, Sacramento, California 95814, on
Thursday, February 20, 2020, at 9:00 a.m.

Accordingly, IT IS HEREBY ORDERED that:

1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding
the Warden to produce the inmate named above, by video conference, to participate in a
settlement conference at the time and place above, until completion of the settlement conference
or as ordered by the court.

2. The custodian is ordered to notify the court of any change in custody of this inmate and is
ordered to provide the new custodian with a copy of this writ.

3. Counsel for defendant, the assigned Deputy Attorney General, shall confirm with the prison
no less than two days prior to the settlement conference that the prison’s video-conference
equipment will connect to the court’s system. Any difficulties shall immediately be reported to
Valerie Callen, Courtroom Deputy, at (916) 930-4199.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, KVSP, P. O. Box 3130, Delano, California 93216:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: December 11, 2019



brow1839.841
